         Case 2:20-mj-00011-KLD Document 3 Filed 06/19/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  In the Matter of the Search of:
                                                    MJ 20-11-BU-KLD

  2009 Mitsubishi Galant. VIN#
  4A3AB36F29E002809, ID License                      ORDER
  Plate 1BAE776. Secured at Gallatin
  County Storage Facility, 620 S. 16th
  Ave., 59715

      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 19th day of June, 2020.


                                               _____________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           1
